Citation Nr: 1700202	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  14-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for impaired vision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from February 1946 to May 1947.  

This matter is before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  

In March 2015 and September 2015, the Board remanded the case for further development.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900.  


FINDING OF FACT

An eye disability manifested by impaired vision did not have its onset during service and is not a result of service.  


CONCLUSION OF LAW

The criteria for service connection for an eye disability manifested by impaired vision have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

II.  Analysis

The Veteran seeks service connection for impaired vision, now diagnosed as blindness.  He maintains that his duties as a clerk typist which required him to work in poor lighting and/or by candlelight for long hours on a daily basis resulted in decreased visual acuity leading to blindness.  

Consistent with his report in that respect is his DD FORM 214 reflecting his military occupational specialty (MOS) was clerk typist, as well as service personnel records noting his duties included performing numerous clerical and typing assignments.  At the January 2015 Board hearing, the Veteran testified that his complaints of eye pain and blurry vision during service fell on deaf ears as there were no eye doctors stationed at his location.  

The January 1946 service entrance examination report shows no eye abnormalities.  Uncorrected visual acuity in the right eye was 20/70 and uncorrected visual acuity in the left eye was 20/70, with visual acuity in each eye correctable to 20/40.   

Although the Veteran stated that myopia started years after service, consistent with the July 2015 VA examination report stating that the Veteran's high myopia preexisted service entrance is the April 1948 Board decision noting bilateral defective vision was shown at service entrance, and that ophthalmologic findings prior to separation showed no ocular disease or abnormality, and that bilateral myopia was correctible to normal.  Because refractive error is not a disease or injury, the presumption of soundness is not applicable for that aspect of the claim.  See Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003).  

The Board notes that although an April 1946 service treatment record reflects that his eyes were assigned a profile of "1,"see Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), even assuming refractive error did not exist prior to service entrance, refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  

In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  

Although a March 28, 1947, treatment record reflects complaints of trouble seeing distant digits, and the April 1947 separation examination report shows visual acuity, in the right eye was 20/200, corrected, and visual acuity in the left eye was 20/300, corrected, the evidence does not show that the Veteran's refractive error was subjected to a superimposed disease or injury.  Rather, the July 2015 VA examiner reported that the worsening of the Veteran's myopia during service and thereafter was due to the natural progression of myopia, a finding consistent with the April 1948 Board decision.

In addition, VA treatment records in April 2015 note a history of retinal tears in 1985 and 1986, and assessments included mixed "astigmia?/presbyopia," and legal blindness and pseudophakia were noted in September 2015.  The July 2016 VA opinion concludes that the Veteran's current impaired vision is due to macular degeneration, macular epi-retinal membranes, and glaucoma, all of which were noted to have had their onset late in the Veteran's life.  No supporting evidence was noted for the private opinion submitted in June 2016 (dated in January 2015) that it was possible that working long hours under poor lighting conditions contributed to the Veteran's impaired vision.  The July 2016 VA opinion notes that such was not a risk factor for the development of eye disease, including cataracts, macular degeneration, glaucoma or macular epi-retinal membranes, citing to http://www.webmd.socm/eye-health/features/reading-in-dim-light.  It noted that although there is some evidence that extended periods of close work or limited outdoor exposure in childhood may contribute to the development of myopia, the magnitude of change was modest, and that in the adult, the evidence was very limited.  It was further noted that individuals with high myopia often show significant increases in myopia in their 20s, which may have been what the Veteran experienced during service and/or at separation.  The opinion states that only by resorting to speculation could the Veteran's current eye/visual problems be attributed to working in dim light during service.  

In consideration of the evidence, the Board finds the Veteran's eye disorder manifested by impaired vision did not have its onset during service and is not a result of service.  As noted above, service connection is not warranted for any current refractive error as this is not service connectable as a matter of law.  See 38 C.F.R. §§ 3.303 (c), 4.9.

In reaching a determination, the Board has afforded the greatest probative value to the VA opinions.  The opinions are persuasive as the rationales for the opinions are based upon accurate facts and sound reasoning, and the opinions are consistent with the contemporaneous evidence.  This evidence outweighs the Veteran's lay opinion on the matter given the medical complexities and testing needed to diagnose eye conditions and/or to comment on the relationship to service.  They also outweigh the January 2015 opinion that is speculative in nature without further explanation.  Thus, excluding refractive error, it has been properly explained medically that it would be speculation to link the Veteran's current problems to service.  Because service connection may not be granted based on speculation, the nexus element of the claim is not established.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, service connection for an eye disability, to include impaired vision, is not warranted.  


ORDER

Service connection for an eye disability manifested by impaired vision is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


